COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER ON MOTION

Cause number:             01-14-00248-CR
Style:                    Brady Craig Koch, Jr. v. The State of Texas
Date motion filed*:       April 2, 2015
Type of motion:           First Motion for Extension of Time to File Appellant’s Brief
Party filing motion:      Appellant
Document to be filed:     Appellant’s Brief

Is appeal accelerated?       No

If motion to extend time:
       Original due date:                  March 9, 2015
       Number of extensions granted:            0        Current Due Date: March 9, 2015
       Date Requested:                     June 20, 2015

Ordered that motion is:
       Granted
               If document is to be filed, document due: June 22, 2015
                      No further extensions of time will be granted.
          Denied
          Dismissed (e.g., want of jurisdiction, moot)
          Other: _____________________________________
          Because appellant’s counsel contends that she was not retained to represent appellant,
          who was found not indigent for appellate purposes, she is proceeding pro bono on
          appeal, and was set for a few trials in other cases and had other commitments, including
          getting married in May, appellant’s first motion for an extension of time to file
          appellant’s brief is granted, but no further extensions will be granted given the length
          of time requested. Accordingly, if appellant’s brief is not filed by June 22, 2015, the
          Court may abate this appeal for a hearing. See TEX. R. APP. P. 38.8(b)(2).

Judge’s signature: /s/ Evelyn V. Keyes
                   
Date: April 16, 2015
November 7, 2008 Revision